Citation Nr: 0400284	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  00-16 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a higher initial evaluation for a prostate 
disorder, classified as cancer, initially rated as 
10 percent, effective from July 1999, and as 20 percent, 
effective from September 2002.

3.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for arthritis of 
the right hand, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1954 to October 
1956 and from April 1958 to June 1975.  He had more than 19 
years of active service at the time of his separation from 
service in June 1975.

A June 1993 RO rating decision denied service connection for 
hypertension.  The veteran was not notified of this 
determination.

In July 1999, the veteran submitted another claim for service 
connection for hypertension, a claim for service connection 
for prostate cancer, and a claim for increased evaluations 
for the right knee and right hand disabilities (each rated 
10 percent).  This appeal comes to the Board of Veterans' 
Appeals (Board) from October 1999 and later RO rating 
decisions that determined there was no new and material 
evidence to reopen the claim for service connection for 
hypertension; granted service connection for prostate cancer 
and assigned a 10 percent rating, effective from July 1999, 
and a 20 percent rating, effective from September 2002; and 
denied increased ratings for the right knee and right hand 
disabilities.

Because the veteran was never notified of the June 1993 RO 
rating decision, denying service connection for hypertension, 
that claim is still active.  Hence, the Board has classified 
the issues as shown on the first page of this decision.


FINDINGS OF FACT

1.  Service connection is currently in effect for prostate 
cancer, rated 20 percent; arthritis of the left hand, rated 
10 percent; arthritis of the right hand, rated 10 percent; 
arthritis of the left knee, rated 10 percent; the right knee 
disability, rated 10 percent; arthritis of the lumbar spine, 
rated 10 percent; arthritis of the right elbow, rated 
10 percent; arthritis of the left shoulder, rated 10 percent; 
onychomycosis of the feet with tinea pedis, rated 10 percent; 
bilateral hearing loss, rated 10 percent; tinnitus, rated 
10 percent; ureteral calculus, rated zero percent; 
prostatitis, rated zero percent; ankylosis of the left ring 
finger, rated zero percent; and hemorrhoids, rated 
zero percent.  The combined rating for the service-connected 
disabilities is 80 percent and the veteran is entitled to a 
total rating for compensation purposes based on 
unemployability.

2.  Hypertension was not present in service or for many years 
later, and it is not causally related to an incident of 
service or to a service-connected disability.

3.  The veteran's prostate disorder was manifested primarily 
by rare episodes of urgency prior to April 6, 2000; as of 
April 6, 2000, this disorder has been manifested primarily by 
nighttime urinary voiding of 3 or 4 times, decreased force of 
urinary stream, and occasional episodes of urinary 
incontinence without the need to wear absorbent materials.

4.  The right knee disability is manifested primarily by 
arthritis with painful motion and radiographic findings of 
joint space narrowing, osteophytic changes, and multiple 
calcified intra-articular loose bodies; the right knee 
disability is also manifested by slight instability; moderate 
instability, and pain on motion comparable to moderate 
functional impairment; are not found.

5.  The arthritis of the right hand is manifested primarily 
by radiographic findings of bony changes of the wrist and 
fingers, and slight limitation of motion of digits 2 through 
5.




CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service; nor may hypertension be presumed to have been 
incurred in active service; nor is hypertension proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

2.  The criteria for a rating in excess of 10 percent for 
prostate hypertrophy, classified as cancer, prior to April 6, 
2000, are not met; the criteria for a 20 percent rating (but 
not more) for prostate hypertrophy, effective from April 6, 
2000, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.115a, 4.115b, Code 7528, 7529 (2003).

3.  The criteria for an increased evaluation for the right 
knee disability with the assignment of a separate 10 percent 
evaluation for arthritis with limitation of flexion and 
painful motion are met; the criteria for an increased 
evaluation for the right knee disability manifested by other 
symptoms are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, 
Codes 5003, 5257, 5258, 5260, 5261 (2003); VAOPGCPREC 9-98.

4.  The criteria for an increased evaluation for arthritis of 
the right hand are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Code 5003, Codes 5220-
5223, effective prior to January 2, 2002, Codes 5220-5223, 
effective as of January 2, 2002.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for service connection for hypertension and increased 
evaluations for the prostate disorder, right knee disability, 
and arthritis of the right hand, and that the requirements of 
the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  

In March 2001 and July 2002 letters, the RO notified the 
veteran of the evidence needed to substantiate his claims.  
These letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  The 
veteran was requested to submit any evidence within 60 days.  
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In the veteran's case, however, more 
than one year has elapsed since the VCAA development letters 
were sent to the veteran.  Moreover, he has continued to 
submit pertinent evidence and argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance or due process to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for Hypertension

A.  Factual Background

The veteran had active service from November 1954 to October 
1956 and from April 1958 to June 1975.  He had more than 19 
years of active service at the time of his separation from 
service in June 1975.

Service medical records reveal that the veteran underwent 
various examinations where his blood pressure was recorded.  
In November 1953, his blood pressure was 132/78; in November 
1954, his blood pressure was 134/88; in October 1956, his 
blood pressure was 132/72; in April 1958, his blood pressure 
was 130/90; in April 1959, his blood pressure was 120/80; in 
December 1960, his blood pressure was 122/80; in January 
1962, his blood pressure was 130/88; in September 1964, his 
blood pressure was 140/76; in December 1966, his blood 
pressure was 112/78, recumbent, and 124/86, standing; in 
November 1967, his blood pressure was 140/80; in March 1969, 
his blood pressure was 130/88; in July 1971, his blood 
pressure was 132/84; and at the time of his medical 
examination in May 1975 for transfer to the Fleet Reserve, 
his blood pressure was 138/88.  All the noted blood pressure 
readings were taken while the veteran was sitting except 
where otherwise indicated.  The service medical records do 
not show the diagnosis of hypertension.  Nor do these records 
show treatment for elevated blood pressure.

VA, service department, and private medical records show that 
the veteran was treated and evaluated for various conditions 
from 1975 to 2002.  The more salient medical reports related 
to the claims considered in this appeal are discussed in the 
appropriate sections of the decision.

The veteran's original claim for compensation was received in 
August 1975 and listed numerous disabilities, but not 
hypertension.

The veteran underwent a VA medical examination in November 
1975.  His blood pressure was 120/70.  There were no 
complaints of hypertension, no report of taking anti-
hypertension drugs, and no mention of treatment by Dr. 
Harris.  Hypertension was not found.

The post-service medical reports of the veteran's treatment 
in the 1970's and early 1980's do not indicate the presence 
of hypertension until around 1984.  A service department 
medical report of his treatment in June 1984 notes a history 
of hypertension.  

The veteran underwent a VA examination in May 1993.  He gave 
a history of hypertension since 1975 and of treatment for 
this condition with various medications since then.  The 
diagnosis was hypertension with history since 1975.

A private medical report dated in January 2001 notes that the 
veteran was under treatment for hypertension.  The signatory, 
a medical doctor, reported that the veteran was first seen in 
1987 and that he gave a history of elevated blood pressure 
since 1967.

Statements were received in 2001 from former co-workers of 
the veteran.  The statements are to the effect that the 
veteran has a long history of hypertension.  One of the 
signatory notes that the veteran had been prescribed 
medication for hypertension in late 1975 or early 1976.

Medical literature was received in 2001.  This literature is 
to the effect that people with high-normal blood pressure 
readings are at risk for hypertension.

In correspondence received in August 2002, the signatory, 
reportedly a pharmacist, relates that the veteran had 
received prescription medication for hypertension in the last 
half of 1975 and 1976.  It was noted that the prescriptions 
were written by a Doctor Harris and that all records had been 
destroyed.

A review of the record reveals that service connection is 
currently in effect for the veteran's prostate cancer, rated 
20 percent; arthritis of the left hand, rated 10 percent; 
arthritis of the right hand, rated 10 percent; arthritis of 
the left knee, rated 10 percent; the right knee disability, 
rated 10 percent; arthritis of the lumbar spine, rated 
10 percent; arthritis of the right elbow, rated 10 percent; 
arthritis of the left shoulder, rated 10 percent; 
onychomycosis of the feet with tinea pedis, rated 10 percent; 
bilateral hearing loss, rated 10 percent; tinnitus, rated 
10 percent; ureteral calculus, rated zero percent; 
prostatitis, rated zero percent; ankylosis of the left ring 
finger, rated zero percent; and hemorrhoids, rated 
zero percent.  The combined rating for the service-connected 
disabilities is 80 percent and the veteran is entitled to a 
total rating for compensation purposes based on 
unemployability.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

The criteria for establishing service connection for 
hypertension are noted above.  A 10 percent evaluation is 
warranted for hypertensive vascular disease (essential 
arterial hypertension) where the diastolic pressure is 
predominantly 100 or more.  A minimum 10 percent evaluation 
is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more with definite symptoms.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Code 7101.  
Note (1) (2003).

The service medical records indicate that the veteran had his 
blood pressure recorded at various times.  Those recordings 
essentially indicate normal blood pressure with occasional 
slightly elevated recordings.  The service medical records, 
however, do not indicate persistently high blood pressure 
recordings, and hypertension was not found or treated while 
the veteran was in service.

The post-service medical records do not demonstrate the 
presence of hypertension until the 1980's.  These records 
indicate a history of hypertension since 1975 based on 
statements of the veteran, a co-worker, and a pharmacist, but 
there are no demonstrated clinical findings of this condition 
until the 1980's.  Nor does the evidence link the veteran's 
hypertension to an incident of service or to a service-
connected disability.  The medical literature received 
indicates a link between high-normal blood pressure and 
hypertension, but does not link the veteran's hypertension to 
his occasionally elevated or "high-normal" blood pressure 
in service.

After consideration of all the evidence, the Board finds that 
the evidence does not demonstrate the presence of 
hypertension in service or for many years after service, and 
does not causally link the veteran's hypertension to an 
incident of service or to a service-connected disability.  
The statements of the veteran and other individuals regarding 
the presence of hypertension that was treated with medication 
in 1975 are less persuasive than the November 1975 VA 
examination and the fact that no mention was made of 
hypertension or pertinent drugs at that time.  The Board 
finds that the objective medical reports of the veteran's 
treatment and evaluation are more credible than the 
statements of the veteran and the other individuals because 
the individual statements are based on recollections of 
events many years ago.  Hence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hypertension, and the claim is denied.

II.  Increased Evaluation for a Prostate Disorder, Classified 
as Cancer

A.  Factual Background

The veteran underwent a VA genitourinary (GU) examination in 
September 1999.  It was noted that he had a history of an 
elevated prostate specific antigen of approximately 5 with 
repeat of 4.6.  He refused a recommended biopsy of the 
prostate.  He denied any symptoms such as back pain, 
bleeding, difficulty voiding, frequency, urgency or dysuria.  
He denied difficulty with urinary control.  He had no history 
of incontinence.  He reported rare episodes of urgency.  His 
prostate was approximately 30 grams in size.  There was a 
slight induration of the right lobe with no evidence of any 
nodules.  No other GU abnormalities were found.  

The veteran underwent a VA GU examination on April 6, 2000.  
A history of suspected cancer was noted with no definitive 
diagnosis.  He reported recent occasional episodes of urinary 
incontinence with wetting of his underclothes.  He was not 
wearing any absorbent pads.  He had nocturia 4 times and some 
urgency.  A uroflow study had revealed a peak flow of 10 cc 
per second.  His prostate appeared to be about 20 grams or 
somewhat more than normal.  The impression was suspected 
carcinoma of the prostate.

The veteran underwent a VA GU examination in September 2002.  
He complained of decreased force of stream and nocturia 3 
times.  His prostate was 25-30 grams and slightly asymmetric 
with the right greater than the left, and it was much firmer 
on the right.  The assessments were history of prostatitis, 
history of elevated prostate specific antigen, mild urinary 
tract symptoms due to benign prostatic hypertrophy, and 
moderate erectile dysfunction secondary to neurovascular 
changes, aging, and lumbar disk disease.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The evidence reveals that the veteran has benign prostatic 
hypertrophy and suspected prostate cancer.  These conditions 
are rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Codes 7528, 7529.

Renal dysfunction with albumin and casts with history of 
acute nephritis; or, hypertension non-compensable under 
diagnostic code 7101 will be rated zero percent.  Renal 
dysfunction with constant albumin or recurring with hyaline 
and granular casts or red blood cells; or, transient or 
slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101 will be rated 30 percent.  Renal 
dysfunction with constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101 will be 
rated 60 percent.  Renal dysfunction with persistent and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion 
will be rated 80 percent.  Renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity 
from one of the following: persistent edema and albuminuria; 
or, BUN more than 80mg%; or, creatinine more than 8mg%; or, 
markedly decease function of kidney or other organ systems, 
especially cardiovascular will be rated 100 percent.  A 
20 percent evaluation is warranted for voiding dysfunction 
that requires the wearing of absorbent materials which must 
be changed less than 2 times per day.  A 40 percent 
evaluation is warranted when voiding dysfunction requires the 
wearing of absorbent materials which must be changed more 
than 2 to 4 times per day.  A 20 percent evaluation is 
warranted for urinary frequency with daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night.  A 40 percent evaluation is warranted 
for urinary frequency with daytime voiding less than one 
hour, or; awakening to void 5 or more times per night.  
38 C.F.R. § 4.115a.

The report of the veteran's VA GU examination in September 
1999 indicates that his benign prostate hypertrophy was 
manifested primarily by rare episodes of urgency.  No other 
significant manifestations related to this condition were 
found at that time.  At the time of his VA GU examination on 
April 6, 2000, he complained of nocturia times 4 and of 
occasional incontinence.  The report of his VA GU examination 
indicates that he also has a decreased stream.  The evidence 
does not show that he wears any absorbent materials because 
of his urinary tract problems.

In view of the above, the Board finds that the veteran's 
prostate disorder was manifested primarily by rare episodes 
of urgency prior to April 6, 2000.  This manifestation 
supports no more than a 10 percent rating for his prostate 
disorder under diagnostic code 7528 or 7529.  The Board finds 
that the veteran's benign prostate hypertrophy since the time 
of his VA GU examination on April 6, 2000, have been 
manifested primarily by nocturia 3 or 4 times, a decreased 
force of urinary stream, and occasional episodes of urinary 
incontinence without the need to wear absorbent materials.  
These findings support the assignment of a 20 percent rating 
for the veteran's prostate disorder, effective from April 6, 
2000, under diagnostic code 7528 or 7529.

The evidence does not show symptoms of a prostate disorder to 
support the assignment of rating in excess of 10 percent, 
effective from July 1999, or a rating in excess of 
20 percent, effective from April 6, 2000, or "staged 
ratings" for this condition from those dates.  Fenderson, 12 
Vet. App. 119.  The preponderance of the evidence is against 
the claim for an increased evaluation for the prostate 
condition, and the claim is denied except to the extent noted 
above.  

III.  Increased Evaluation for the Right Knee Disability

A.  Factual Background


A December 1975 RO rating decision granted service connection 
for a right knee disability.  A 10 percent rating was 
assigned for this condition, effective from July 1975.  The 
10 percent rating has remained unchanged since then.

A VA report shows that X-rays were taken of the veteran's 
right knee in May 1993.  The X-rays revealed narrowing of the 
joint space, particularly of the medial compartment.  There 
were moderate osteophytic changes in the margins of the 
patellofemoral and knee joints.  Multiple calcified intra-
articular loose bodies were present.  The impression was 
possible synovial osteochondromatosis involving the right 
knee.

The veteran underwent a VA examination in August 1999.  He 
complained of instability of the right knee.  He complained 
of pain, stiffness, and locking of the right knee.  Range of 
motion of the right knee was from zero to 140 degrees.  The 
diagnosis was degenerative joint disease of the right knee.  

The veteran underwent a VA examination in September 2002.  He 
complained of right knee pain with give way.  He treated the 
pain with medication.  He complained of swelling, buckling, 
popping, and grinding of the right knee.  He reported that he 
was unable to kneel.  On examination of the right knee, there 
was crepitus, some tendon popping, and some anterior 
instability.  Range of motion was from zero to 135 degrees, 
with flexion diminished to 115 degrees with repetition.  
There was pain on motion.  Strength was 5/5 and the deep 
tendon reflexes were 2+.  The impression was osteoarthritis 
of the right knee.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Code 5258.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The evidence as a whole indicates that the veteran has 
occasional pain associated with arthritis of the right knee 
and slight noncompensable limitation of flexion of the right 
knee.  The VA General Counsel held in VAOPGCPREC 9-98 after 
reiterating its holding in VAOPGCPREC 23-97 that pain as a 
factor must be considered in the evaluation of a joint 
disability with arthritis and that the provisions of 
38 C.F.R. § 4.59 are for consideration.  Those provisions 
provide, as noted by the above criteria for evaluation of the 
right knee disability, for the assignment of the minimum 
compensable rating for a joint disability manifested by pain.  
Under the circumstances, the Board finds that the evidence 
supports the assignment of a separate 10 percent rating for 
the right knee disability manifested by arthritis with 
painful motion and slight limitation of flexion under 
diagnostic code 5260 with consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca v. Brown, 8 Vet. 
App. 202 (1995); and the holding of the VA General Counsel in 
the opinions noted in this paragraph.

The reports of the veteran's VA examinations in 1999 and 2002 
note his complaints of right knee giveway, swelling, 
buckling, popping, and grindings, but the clinical findings 
on examination do not indicate the presence of giveway, 
swelling, or buckling.  The reports of those examinations 
indicate that the right knee disability is manifested by 
slight instability, which supports no more than a 10 percent 
rating for the right knee condition for symptoms other than 
the arthritis with painful motion and limitation of flexion 
considered above, under diagnostic code 5257.

The preponderance of the evidence is against the claim for an 
increased evaluation for the right knee disability manifested 
by instability and symptoms other than painful motion and 
limitation of flexion that have been associated with the 
arthritis of the right knee, and the claim is denied to this 
extent.  The evidence, however, supports the assignment of an 
additional 10 percent evaluation for the right knee 
disability manifested by arthritis with pain on motion and 
slight limitation of flexion, and the claim for an increased 
evaluation for the right knee is granted to this extent.

IV.  Increased Evaluation for Arthritis of the Right Hand

A.  Factual Background

A VA document shows that X-rays were taken of the veteran's 
right hand in May 2003.  The X-rays demonstrated small 
erosions involving the distal interphalangeal joints of the 
3rd, 4th, and 5th rays of the right hand.  There were cystic 
changes involving the carpal bones, bilaterally.  Moderate 
osteophytes were present involving the carpophalangeal joints 
of the first and 3rd rays of the right hand.  There were tiny 
ossific densities present in the radiocarpal joint of the 
right hand.

At the August 1999 VA examination, the veteran complained of 
right hand pain.  It was noted that he was right-handed.  He 
complained of weakness and numbness of the right hand, and of 
a weak right hand grip.  Right metacarpophalangeal flexion 
was to 90 degrees; right metacarpophalangeal hyperextension 
was to 30 degrees; and he was able to flex the right thumb to 
each finger.  He was able to flex  and abduct the fingers of 
the right hand.  Ranges of motion of the right wrist were 
normal.  The diagnosis was degenerative joint disease of the 
right hand.

At the September 2002 VA examination, the veteran complained 
of pain and a bit of swelling of the fingers of the right 
hand.  There was some synovial thickening of the right hand.  
Motor strength was 5-/5 in pinch grip.  Metacarpophalangeal 
joints of 2nd, 3rd, 4th, and 5th fingers of the right hand had 
flexion from zero to 60 degrees, the proximal interphalangeal 
joints were from zero to 90 degrees, and the distal 
interphalangeal joints were from zero to 60 degrees.  The 
diagnosis was osteoarthritis of the right hand.

B.  Legal Analysis

Favorable ankylosis of 5 digits of one hand warrants a 
50 percent evaluation when the major hand is involved and a 
40 percent evaluation when the minor hand is involved.  
Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tips of the fingers to within 
2 inches (5.1 centimeters) of median transverse fold of the 
palm.  Limitation of motion of less than one inch (2.5 
centimeters) is not considered disabling.  38 C.F.R. § 4.71a, 
Code 5220 and note (a) following Code 5223, effective prior 
to January 2, 2002.

The criteria for the evaluation of ankylosis and limitation 
of motion of the digits of the hands, effective as of January 
2, 2002, are as follows:

38 C.F.R. § 4.71 Measurement of ankylosis 
and joint motion.  

Plates I and II provide a standardized 
description of ankylosis and joint motion 
measurement. The anatomical position is 
considered as 0º, with two major 
exceptions: (a) Shoulder rotation -- arm 
abducted to 90º, elbow flexed to 90º with 
the position of the forearm reflecting 
the midpoint 0º between internal and 
external rotation of the shoulder; and 
(b) supination and pronation -- the arm 
next to the body, elbow flexed to 90º, 
and the forearm in midposition 0º between 
supination and pronation. Motion of the 
thumb and fingers should be described by 
appropriate reference to the joints (See 
Plate III) whose movement is limited, 
with a statement as to how near, in 
centimeters, the tip of the thumb can 
approximate the fingers, or how near the 
tips of the fingers can approximate the 
proximal transverse crease of palm. 

In 38 C.F.R. §§ 4.71 and 4.71a, the name 
of the "middle finger" is changed to 
"long finger" in the diagnostic codes 
pertaining to digit ankylosis, limitation 
of motion, and finger amputations. 

38 C.F.R. § 4.71a is amended by removing 
the tables "MULTIPLE FINGERS: 
UNFAVORABLE ANKYLOSIS," "MULTIPLE 
FINGERS: FAVORABLE ANKYLOSIS," and 
"ANKYLOSIS OF INDIVIDUAL FINGERS'' and 
adding, in their place, the following 
table to read as follows:


Evaluation of Ankylosis or Limitation of 
Motion of Single or Multiple Digits of 
the Hand

(1) For the index, long, ring, and little 
fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers 
fully extended, making a straight line 
with the rest of the hand.  The position 
of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 
degrees, and the thumb (digit I) abducted 
and rotated so that the thumb pad faces 
the finger pads. Only joints in these 
positions are considered to be in 
favorable position. For digits II through 
V, the metacarpophalangeal joint has a 
range of zero to 90 degrees of flexion, 
the proximal interphalangeal joint has a 
range of zero to 100 degrees of flexion, 
and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 
degrees of flexion.

(2) When two or more digits of the same 
hand are affected by any combination of 
amputation, ankylosis, or limitation of 
motion that is not otherwise specified in 
the rating schedule, the evaluation level 
assigned will be that which best 
represents the overall disability (i.e., 
amputation, unfavorable or favorable 
ankylosis, or limitation of motion), 
assigning the higher level of evaluation 
when the level of disability is equally 
balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, 
long, ring, and little fingers:
(i) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, and either is in 
extension or full flexion, or there is 
rotation or angulation of a bone, 
evaluate as amputation without metacarpal 
resection, at proximal interphalangeal 
joint or proximal thereto.

(ii) If both the metacarpophalangeal and 
proximal interphalangeal joints of a 
digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint 
is individually fixed in a favorable 
position.

(iii) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of more 
than two inches (5.1 cm.) between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as unfavorable ankylosis.

(iv) If only the metacarpophalangeal or 
proximal interphalangeal joint is 
ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the 
fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate 
as favorable ankylosis.

(4) Evaluation of ankylosis of the thumb:
(i) If both the carpometacarpal and 
interphalangeal joints are ankylosed, and 
either is in extension or full flexion, 
or there is rotation or angulation of a 
bone, evaluate as amputation at 
metacarpophalangeal joint or through 
proximal phalanx.

(ii) If both the carpometacarpal and 
interphalangeal joints are ankylosed, 
evaluate as unfavorable ankylosis, even 
if each joint is individually fixed in a 
favorable position.

(iii) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and 
there is a gap of more than two inches 
(5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers, evaluate as 
unfavorable ankylosis.

(iv) If only the carpometacarpal or 
interphalangeal joint is ankylosed, and 
there is a gap of two inches (5.1 cm.) or 
less between the thumb pad and the 
fingers, with the thumb attempting to 
oppose the fingers, evaluate as favorable 
ankylosis.

(5) If there is limitation of motion of 
two or combine the evaluations.



I. Multiple Digits: Unfavorable Ankylosis
										Rating
                                                   		
			---------------------
                                                      		
			Major      Minor
							---------------------

5216  Five digits of one hand, unfavorable ankylosis of	
	60              50
Note: Also consider whether evaluation as amputation is 
warranted.

5217  Four digits of one hand, unfavorable ankylosis of:
    Thumb and any three fingers...................         	
												
	60              50
    Index, long, ring, and little fingers.........         	
		50              40
Note: Also consider whether evaluation as amputation is 
warranted.

5218  Three digits of one hand, unfavorable ankylosis of:
    Thumb and any two fingers.....................         	
	50              40
    Index, long, and ring; index, long, and                	
	40              30
     little; or index, ring, and little fingers...
    Long, ring, and little fingers................         	
		30              20
Note: Also consider whether evaluation as amputation is 
warranted.

5219 Two digits of one hand, unfavorable ankylosis of:
    Thumb and any finger..........................         	
		40              30
    Index and long; index and ring; or index and little 
fingers	30              20
    Long and ring; long and little; or ring and little 
fingers	20              20
Note: Also consider whether evaluation as amputation is 
warranted.


-------------------------------------------------------------
-----------
II. Multiple Digits: Favorable Ankylosis
-------------------------------------------------------------
-----------

5220  Five digits of one hand, favorable ankylosis of	
	50              40

5221  Four digits of one hand, favorable ankylosis of:
    Thumb and any three fingers...................         	
	50              40
    Index, long, ring, and little fingers.........         	
		40              30

5222 Three digits of one hand, favorable ankylosis of:
    Thumb and any two fingers.....................         	
	40              30
    Index, long, and ring; index, long, and                	
	30              20
     little; or index, ring, and little fingers...
    Long, ring and little fingers.................         	
		20              20

5223  Two digits of one hand, favorable ankylosis of:
    Thumb and any finger..........................         	
		30              20
    Index and long; index and ring; or index and little 
fingers   	20              20
    Long and ring; long and little; or ring and little 
fingers   	10              10

-------------------------------------------------------------
-----------
III. Ankylosis of Individual Digits
-------------------------------------------------------------
-----------
5224  Thumb, ankylosis of:
    Unfavorable...................................         	
		20              20
    Favorable.....................................         	
			10              10
Note: Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

5225  Index finger, ankylosis of:
    Unfavorable or favorable......................         	
		10              10
Note: Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

5226  Long finger, ankylosis of:
    Unfavorable or favorable......................         	
		10              10
Note: Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

5227  Ring or little finger, ankylosis of:
    Unfavorable or favorable......................          	
		 0                0
Note: Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.

-------------------------------------------------------------
-----------
IV. Limitation of Motion of Individual Digits
-------------------------------------------------------------
-----------
5228  Thumb, limitation of motion:
    With a gap of more than two inches (5.1 cm.)           	
	20              20
     between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers...

    With a gap of one to two inches (2.5 to 5.1            	
	10              10
     cm.) between the thumb pad and the fingers,
with the thumb attempting to oppose the 
fingers......................................
    
With a gap of less than one inch (2.5 cm.)              	
	0                 0
     between the thumb pad and the fingers,
with the thumb attempting to oppose the fingers...

5229  Index or long finger, limitation of motion:
    With a gap of one inch (2.5 cm.) or more               	
	10              10
     between the fingertip and the proximal transverse crease
of the palm, with the finger flexed to the extent possible, 
or;
with extension limited by more than 30 
degrees......................................
    
     With a gap of less than one inch (2.5 cm.)              
		0             0
     between the fingertip and the proximal transverse crease 
of the palm, with the
     finger flexed to the extent possible, and; extension is 
limited by no more than 30
     degrees......................................

5230  Ring or little finger, limitation of motion:
    Any limitation of motion.............				0
		0

The 1993 VA X-rays of the veteran's right hand indicate the 
presence of arthritis.  The reports of his VA examinations in 
1999 and 2002, however, do not indicate the presence of any 
significant limitation of motion of the fingers of the right 
hand.  Nor does the evidence reveal the presence of 
limitation of motion of the right wrist.  Under the criteria 
of diagnostic code 5220, effective prior to January 2, 2003, 
the veteran does not have favorable ankylosis of any finger 
to support the assignment of a compensable evaluation for a 
combination of a 5-finger disorder.  Nor does the evidence 
support the assignment of a compensable evaluation for 
favorable ankylosis of any multiple finger disorder under 
diagnostic codes 5220-5223, effective prior to January 2, 
2003.

Nor does the evidence does show that the veteran's fingers 
are ankylosed under the criteria of diagnostic codes 5220-
5223, effective as of January 2, 2003, for a multiple finger 
disorder.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987).  

The evidence in this case does not show that the veteran has 
impairment of the right hand due to pain, fatigability 
weakness or incoordination that produces more than mild 
functional impairment to support the assignment of a 
compensable rating for the arthritis of the right hand with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45; Deluca, 8 Vet. App. 202.

The evidence does show that the veteran has slight non-
compensable limitation of motion of various fingers of the 
right hand due arthritis to support the assignment of a 
10 percent rating for arthritis of a minor joint group under 
diagnostic code 5003 and 38 C.F.R. § 4.45.  The preponderance 
of the evidence, however, is against the claim for a rating 
in excess of 10 percent for the arthritis of the right hand, 
and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims denied in this decision because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hypertension is denied.

A rating in excess of 10 percent for benign prostatic 
hypertrophy at any time prior to April 6, 2000, is denied; an 
increased rating of 20 percent for benign prostatic 
hypertrophy, effective from April 6, 2002, is granted subject 
to the regulations applicable to the payment of monetary 
benefits.

An increased evaluation of the right knee disability by the 
assignment of a separate 10 percent rating for arthritis with 
painful motion and limitation of flexion is granted subject 
to the regulations applicable to the payment of monetary 
benefits; an increased evaluation for the right knee 
disability manifested by other symptoms is denied.

An increased evaluation for arthritis of the right hand is 
denied.




____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



